White, P. J.
As serious as is the nature of the case here presented, there really appears nothing, after a most careful consideration of the record, which requires even a discussion at our-hands. On a trial under an indictment charging him with the murder of one Houston McMeans, in the county of Anderson, on the 6th day of March, 1881, appellant was found guilty of murder of the first degree, and his punishment affixed at death by hanging.
No objection was raised to the indictment. No objec*317tion is urged to the charge of the court, which was an able and eminently fair exposition of the law, and in its submission of the law of self-defense went even farther in behalf of defendant than was called for by the evidence. An effort was made by defendant to show threats against himself by deceased, but there is not a single tittle of evidence tending to show that deceased had made or was making any hostile demonstrations at the time of the shooting. On the contrary, after to all appearances an earnest but friendly interview, when he turned to leave defendant the latter drew his pistol and shot him in the back, and, not content with that, followed him up as he ran and continued firing upon him until he fell. To all appearances a more cruel, wanton and outrageous assassination was never perpetrated, and the jury were most clearly warranted in the verdict which they have rendered, under the law and facts of the case.
It is true that a portion of the dying declarations of deceased, so far as they referred to prior difficulties between the parties, should and would have been excluded had objections been made. But they appear to have been introduced without objection from defendant, and in any event could scarcely have prejudiced his case in view of the,other overwhelming legitimate evidences of his guilt. “The dying declarations of a party are only admissible in evidence on a trial of a homicide where the death of the deceased is the subject of the charge and the circumstances of the death are the subject of the dying declarations.” 1 Greenl. Evid. § 156; Krebs v. State, 3 Texas Ct. App. 348. As stated above, no objection was urged to the introduction of the declarations, and, having consented to the introduction, defendant is precluded from complaining.
We are unable to see any reason why we should interfere with the verdict and judgment rendered in this case, and they are therefore in all things affirmed.

Affirmed.